Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This Office-Action acknowledges the Request for Continued Examination filed on 5/24/2022 is a response to said Request.


Claim Objections
Claim 20 is objected to because of the following informalities:  Line 10 of the claim has a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 4, 7, 9-10, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-2, 4, 7, 9-10, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim determining whether to take an action for a player based on game information of the player who plays a game at a gaming machine, and when an action is taken for the player, benefit information is output to the gaming machine to allow the player to 
acquire a specific advantage at a location different from the gaming machine.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations of Claims 1, 9-10 “a determination unit which is configured to determine whether to take an action for the player based on game information of the player; determination unit determines whether to take the action for the player based on whether an accumulated amount of the gaming value has reached the use amount; a time measurement unit which is configured to measure time elapsed from output of the benefit information from the gaming machine to input to the input unit by the player” and the limitation of Claim 20 “a determination unit which manages a game history of each of the players as game information, and determines, for each of the players, whether to take an action for a player based on a use amount unique to the player, which is obtained based on the game history of the player” is reasonably and broadly interpreted as covering performance of the limitation in the mind but for the recitation of generic computer components.
	Further elaborating, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	In this case, the limitations of Claims 1, 9-10 “a gaming value receiver which receives, as the game information, a gaming value used by the player from the gaming machine; an input device which receives a use amount input by the player; an accepting device which accepts a gaming medium representing the gaming value to update a credit amount” and the limitations of Claim 20 “an accepting device which accepts a gaming medium to update a credit amount; and a controller unit which executes the game based on the credit amount, executes a payout process based on a result of the game, and updates the credit amount based on the payout process” is reasonably and broadly interpreted as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of determining whether to take an action for a player based on game information of the player who plays a game at a gaming machine, and when an action is taken for the player, benefit information is output to the gaming machine to allow the player to 
acquire a specific advantage at a location different from the gaming machine. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a benefit issuance device, a gaming value receiver, an input unit,  a benefit issuance unit, a time measurement unit, a benefit issuance control unit, a use amount setting unit, an accepting device, an information provision device, determination unit, instruction information transmitter, benefit information output unit for determining whether or not to take action for a player based on game information of the player playing the game at the gaming machine are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-2, 4, 7, 9, 20 are not patent eligible.
	Claims 2, 4, and 7 do not remedy the deficiencies of claims 1, 9-10, and 20 and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
			

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al., US 20150031444 (Colvin) in view of Rajaraman, US 20140357361 (Rajaraman)
Regarding Claim 20. 
Colvin discloses an information provision system comprising: 
a gaming machine capable of running a game by players (Abstract, Fig 6a. para 6, 25, 129. An electronic gaming machine can run various types of wagering games for players); and 
an information provision device capable of communicating with the gaming machine (Abstract, para 24. Servers are interpreted as the computing devices that keep track of player game play that communicate with the electronic gaming machine via network for determining eligibility for comps), wherein the gaming machine includes: 
an accepting device which accepts a gaming medium to update a credit amount (para 6, 33, 72. A payment input device allows players to input money or credits for using in the game of chance.); and 
a controller unit which executes the game based on the credit amount, executes a payout process based on a result of the game, and updates the credit amount based on the payout process (para 33, 77. Players can initiate a game in which an outcome can be determined and a payout given as a result wherein such a payout can be credit-based.). 
wherein the information provision device includes: 
a determination unit which manages a game history of each of the players as game information (para 31, 77. A player’s history is kept track and updated as the player plays.), and 
determines, for each of the players, whether to take an action for a player based on a use amount unique to the player, which is obtained based on the game history of the player (Abstract, para 24, 31-33, 133, 135, 159-160. The gaming system keeps track of player game play such as how much money has been spent as well as how much time was spent playing to determine if the player can be awarded a comp.); and 
an instruction information transmitter which is configured to transmit instruction information to the gaming machine when the determination unit determines Page 7 of 13 Reply to Office Action of 4 March 2022that the action is taken for the player (para 24, 32-33, 133, 135, 140. Instructions on the player being eligible and awarded a comp is transmitted over a network so that it can be displayed as a notification to the player.), and 
wherein the gaming machine further includes a benefit information output unit which outputs (para 140), based on the instruction information and the game information of the player, to the player benefit information which allows the player to acquire a specific advantage at a location different from the gaming machine (para 140, 169, 130, 175, 181, 190. Comps can be issued from point-of-sale terminals which are at different locations from the gaming machine. Furthermore, the claim language can also be interpreted such that the comps can be a discount or for services unrelated to the gaming machine which can also be interpreted as an advantage that can be used at a location different from the gaming machine the player plays. In this case, a discount is an advantage that can be used at a location, such as a spa, which at a different location from the location of gaming machine because it would provide).
While Colvin discloses wherein content of the benefit information output by the benefit information output unit is changeable in accordance with preference (para 239-241. Players can be presented with comps according to preferences, such as a preference for beer. The comps are interpreted as changeable based on preferences. For example, if the players opt for non-beer comps, the comps presented would be would be based on such preferences.), Colvin failed to teach wherein benefit information output by the benefit information output unit is changeable in accordance a degree of addiction of the player.
However, Rajaraman teaches that when it comes to keeping track of a player’s financial history with wagering games for providing comps to players, comps being provided can be based upon a player’s degree of gambling addiction (para 45) because providing reward or incentive programs as an amenity fosters the development of a logical relationship between a player and a gaming establishment (para 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rajaraman’s teachings with Colvin because providing reward or incentive programs as an amenity fosters the development of a logical relationship between a player and a gaming establishment as taught by Rajaraman.
To further elaborate on the Examiner’s interpretation, Colvin teaches of a wagering system in which a player’s game history is kept track in order to determine if an action is to be taken, wherein, if it is determined that an action is to be taken, a benefit is provided to the player in the form of a comp wherein the comp provided can be based on player preference. Colvin failed to teach wherein such comps can be based upon a degree of addiction of the player. However, Rajaraman teaches that when it comes to comps being provided, a player’s gaming history is taken into consideration to determine if the player’s exhibits any degree of gambling addiction.

Prior Art
This is no prior art rejection for Claims 1-2, 4, 7, 9-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715